Citation Nr: 0612069	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to August 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  
Subsequent to receipt of the veteran's substantive appeal in 
July 2003, service connection was granted for degenerative 
joint disease of the right ankle by a rating decision dated 
in May 2005.  Accordingly, there are no issues of fact or law 
before the Board pertaining to this issue.  The issue of 
entitlement to service connection for a skin disorder was not 
included on the veteran's July 2003 substantive appeal, and 
is therefore not on appeal before the Board at this time.


FINDINGS OF FACT

1.  The veteran's service medical records do not show any 
evidence of a back injury, or a diagnosis of a back disorder.

2.  The veteran has a current diagnosis of mild degenerative 
joint disease of the lumbar spine.

3.  The evidence of record does not relate the veteran's back 
disorder to his active military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's service connection claim, 
letters dated in January 2002 and April 2002 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records and VA medical 
treatment records have been obtained.  The veteran has not 
identified any pertinent private medical records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, a VA examination was not accorded the veteran 
in this case as none was required.  See 38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U. S. 
Vet. App. March 3, 2006).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed 


disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the veteran's service medical records, including 
the service separation examination, shows no evidence of a 
back injury, or any diagnosed back disorder.  Subsequent to 
service, during a March 2003 VA outpatient clinic visit, the 
veteran reported pain to his left lower back with right 
straight leg raise, but not with left leg raise.  X-rays 
showed mild spondylosis of the lumbosacral spine.  The 
diagnosis was mild degenerative joint disease of the lumbar 
spine.  In January 2004, the veteran again reported chronic 
lower back pain.  

The evidence of record does not show that the veteran's 
current back disorder is related to service.  None of the 
medical evidence of record shows a back injury in service, 
and neither the veteran's claim nor his subsequent filings 
detail any inservice injury.  The first objective indication 
that the veteran experienced back pain or any other 
symptomatology was in March 2003, as noted in the VA 
treatment record discussed above; the veteran's claim states 
that he first experienced a back disorder in 1999, but he has 
not provided any details of symptomatology prior to March 
2003.  Most critically, no medical professional has ever 
related the postservice back disorder to any injury incurred 
during service.  

Because there is no evidence of a back injury or disorder in 
service, and the veteran's current back disorder has not been 
related to his military service, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


